Case 1:17-cv-05821-LGS Document 132 Filed 12/03/19 Page 1 of 1

AO 458 (Rev. 06/09) Appearance of Counsel

 

UNITED STATES DISTRICT COURT

for the
Southern District of New York

 

 

U.S. Securities and Exchange Commission )
Plaintiff )
v. ) Case No. 17-cv-5821-LGS
Genovese, et al. )
Defendant )
APPEARANCE OF COUNSEL

To: The clerk of court and all parties of record
I am admitted or otherwise authorized to practice in this court, and I appear in this case as counsel for:

Plaintiff U.S. Securities and Exchange Commission (in addition to appearances on file)

 

Date: 12/3/2019 s/ Judith Ann Weinstock

 

Attorney’s signature

Judith Ann Weinstock-JW 4240

 

Printed name and bar number
U.S. securities and Exchange Commission

New York Regional Office
200 Vesey Street, Suite 400
New York, NY 10281

 

Address

weinstockj@sec.gov

 

E-mail address

(212) 336-9078

 

Telephone number

 

FAX number
